Opinion by
Walker, J.
It appeared that an officer of the petitioning company, who was in charge of purchasing the merchandise in question from Belgium, made a personal study of the Belgian market with respect to home and export values, the result being that he concluded the invoice values were correct and directed that entry be made on that basis. It further appeared that the values of the merchandise involved had -been the subject of discussions between this party and the appraiser at the Port of New York and that certain of the entries were selected as test cases. As the petitioner and its representatives had cooperated with the appraising authorities and withheld no information from them, the court was satisfied that the entry was made without intention to defraud the revenue of the United States or to conceal or misrepresent the facts. The petitions were therefore granted.